        Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 1 of 19



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 CLEAR SPRING PROPERTY AND
 CASUALTY COMPANY,

             Plaintiff,
 vs.                                      CIVIL ACTION FILE NO:
                                          ____________
 TYRON LAMAR GIDDENS, JONATHAN
 ROSE, SHERRY GARLAND, STATE
 FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY, GOVERNMENT
 EMPLOYEES INSURANCE COMPANY,
 ROCKY MOUNTAIN HOSPITAL AND
 MEDICAL SERVICE, INC.,
 WILLIAM FLOYD, PROGRESSIVE
 PREFERRED INSURANCE COMPANY,
 JAMES SHOOK, HAULERS
 INSURANCE COMPANY, INC.,
 RICHARD MILTON, ARGONAUT
 GREAT CENTRAL INSURANCE
 COMPANY as subrogee of CITY
 OF WOODSTOCK, APEX INSURANCE
 SERVICES, LLC as subrogee of
 CITY OF WOODSTOCK, JAMES
 WARRINGTON, TRAVELERS
 PROPERTY AND CASUALTY
 INSURANCE COMPANY, JOHN DOE
 1-8 and XYZ CORP 1-8.

            Defendants.

                  COMPLAINT FOR DECLARATORY JUDGMENT

       COMES NOW, CLEAR SPRING PROPERTY AND CASUALTY COMPANY,

Plaintiff in the above-styled action, and files this Complaint

for Declaratory Judgment, showing the Court as follows:




                                    -1-
         Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 2 of 19



                          JURISDICTION AND VENUE

                                      1.

     Plaintiff, Clear Spring Property and Casualty Company

(hereinafter “Clear Spring”), is incorporated under the laws of

the State of Texas with its principal place of business in

Chicago, Illinois.      Clear Spring submits itself to the

jurisdiction of this court for the purposes of this action.

                                      2.

     Defendant Tyron Lamar Giddens is a citizen of the State of

Georgia.     He can be personally served with process at his last

known whereabouts, the Cherokee County Adult Detention Center,

498 Chattin Drive, Canton, Georgia 30115. This defendant is

subject to the jurisdiction of this court.

                                      3.

     Defendant Jonathan Rose is a citizen of the State of

Georgia.     He can be personally served with process at his last

known address, 4975 Canton Road, Marietta, Cobb County, Georgia

30066. This defendant is subject to the jurisdiction of this

court.

                                      4.

     Defendant Sherry Garland is a citizen of the State of

Georgia.     She can be personally served with process at her last

known address 185 Wheeler Martin Road, Canton, Cherokee County,



                                     -2-
      Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 3 of 19



Georgia 30115. This defendant is subject to the jurisdiction of

this court.

                                   5.

     State Farm Mutual Automobile Insurance Company (“State

Farm”) is an Illinois insurance company doing business in

Georgia and may be served by service on its registered agent,

Corporation Service Company, at 40 Technology Parkway South,

Suite 300, Norcross, Gwinnett County, GA 30092. State Farm is

the insurer of Willis H. Kimzey, III pursuant to policy number

11-21393994. This defendant is subject to the jurisdiction of

this court.

                                   6.

     Government Employees Insurance Company (“GEICO”) is a

Maryland insurance company doing business in Georgia and may be

served be served by service on its registered agent, CT

Corporation System, 289 S. Culver Street, Lawrenceville,

Gwinnett County, GA 30046-4805. GEICO is the insurer of Harley

J. Hamilton pursuant to policy number 4211633047. This defendant

is subject to the jurisdiction of this court.

                                   7.

     Rocky Mountain Hospital and Medical Service, Inc. is a

Colorado corporation operating under the trade name Anthem Blue

Cross and Blue Shield.    Despite doing business in Georgia, Rocky

Mountain Hospital and Medical Service, Inc. is not registered to

                                  -3-
         Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 4 of 19



transact business in Georgia.        Rocky Mountain Hospital and

Medical Service, Inc. is, or claims to be, an insurer of William

Floyd pursuant to its file no. 112427955. Rocky Mountain

Hospital and Medical Service, Inc. may be served by service on

its registered agent for service of process, CT Corporation

System, 7700 E. Arapahoe Rd., Suite 220, Centennial, CO 80112-

1268, with a copy sent by mail pursuant Fed.R.Civ.P. 4(h)(1)(B).

This defendant is subject to the jurisdiction of this court.

                                      8.

     William Floyd is a resident of Georgia and may be served at

4380 E. Brookhaven Drive, NE, Brookhaven, Dekalb County,

Georgia.     This defendant is subject to the jurisdiction of this

court.

                                      9.

     Progressive Preferred Insurance Company (“Progressive”) is

an Ohio insurance company doing business in Georgia and may be

served by service upon its registered agent, CT Corporation

System, 289 S. Culver Street, Lawrenceville, Gwinnett County,

Georgia 30046. Progressive is the insurer of William Floyd

pursuant to policy no. 927294238.          This defendant is subject to

the jurisdiction of this court.




                                     -4-
      Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 5 of 19



                                  10.

     James Shook is a resident of Georgia and may be served at

11 Wagon Wheel Lane, Ellijay, Gilmer County, Georgia. This

defendant is subject to the jurisdiction of this court.

                                  11.

     Haulers Insurance Company, Inc. (“Haulers”) is a Missouri

insurance company doing business in Georgia and may be served by

service upon its registered agent, Corporation Service Company,

2 Sun Court, Peachtree Corners, Gwinnett County, Georgia 30092.

Haulers is the insurer of James Shook pursuant to policy no.

PP2012GA0331.   This defendant is subject to the jurisdiction of

this court.

                                  12.

     Richard Milton is a citizen of Georgia and may be served at

817 Commons Court, Woodstock, Cherokee County, Georgia. This

defendant is subject to the jurisdiction of this court.

                                  13.

     Argonaut Great Central Insurance Company (“Argonaut”) is an

Illinois insurance company doing business in Georgia and may be

served by service on its registered agent, Corporation Service

Company, at 40 Technology Parkway South, Suite 300, Norcross,

Gwinnett County, Georgia 30092. Argonaut is the insurer of the

city of Woodstock pursuant to policy number BA-4639952-00. This

defendant is subject to the jurisdiction of this court.

                                  -5-
      Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 6 of 19



                                  14.

     Apex Insurance Services, LLC (“Apex”) is a Georgia limited

liability corporation doing business in Georgia and may be

served by serving its registered agent, Gary N. Miller at 3721

New Macland Road, Suite 200-196, Powder Springs, Cobb County,

Georgia 30127. Apex is the insurer of the city of Woodstock.

This defendant is subject to the jurisdiction of this court.

                                  15.

     James Warrington is a citizen of Georgia and may be served

at 224 Ridge Court, Ball Ground, Cherokee County, Georgia.            This

defendant is subject to the jurisdiction of this court.

                                  16.

     Travelers Property and Casualty Insurance Company         is a

Connecticut corporation doing business in Georgia and may be

served by serving its registered agent, Corporation Service

Company, 2 Sun Court, Suite 400, Peachtree Corners, Gwinnett

County, Georgia 30092. Travelers is the insurer of a vehicle

involved in the accident which forms the basis for this action

pursuant to claim no. IKK0485. This defendant is subject to the

jurisdiction of this court.

                                  17.

     Defendants John Doe 1-8, whose identity and whereabouts are

presently unknown, are subject to the jurisdiction of this



                                  -6-
      Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 7 of 19



court. These defendants will be served once their identities are

known to the plaintiff.

                                  18.

     Defendants XYZ Corp. 1-8, whose identity and whereabouts

are presently unknown, are subject to the jurisdiction of this

court. These defendants will be served once their identities are

known to the plaintiff.

                                  19.

     This matter arises from a motor vehicle accident that

occurred on September 21, 2020, in Cherokee County, Georgia.

                                  20.

     This action is brought pursuant to 28 U.S.C.A. § 2201, and

Rule 57, Federal Rules of Civil Procedure, for the purpose of

determining a question of actual controversy between Clear

Spring and the defendants concerning Clear Spring’s respective

rights and liabilities owed to defendants for coverage and

indemnification for certain damages sought under a policy of

insurance.

                                  21.

     This Court has jurisdiction over this action pursuant to 28

U.S.C.A. § 1332 because as a citizen of Texas, Plaintiff is a

citizen of a different state than all Defendants, and the amount

in controversy, exclusive of interest and costs, exceeds

$75,000.00.

                                  -7-
      Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 8 of 19



                                  22.

     Venue is laid in this District pursuant to 28 U.S.C.A. §

1391 by virtue of the fact that a substantial part of the events

giving rise to the claim occurred within this judicial district.

                                  23.

     The Defendants are subject to the jurisdiction and venue of

this Court.

                       PRELIMINARY ALLEGATIONS

                                  24.

     On or about September 21, 2020, a 1999 Dodge Ram 1500 truck

driven by defendant Tyron Lamar Giddens was involved in an

accident with other vehicles which were driven by, or insured

by, various defendants as further alleged herein.

                                  25.

     The 1999 Dodge Ram 1500 truck driven by defendant Tyron

Lamar Giddens was owned by defendant Jonathan Rose.

                                  26.

     The 1999 Dodge Ram 1500 truck driven by defendant Tyron

Lamar Giddens without permission was taken by him from the

possession of defendant Sherry Garland, who had possession of

the vehicle with the consent and permission of defendant

Jonathan Rose.




                                  -8-
      Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 9 of 19



                                  27.

     The 1999 Dodge Ram 1500 truck driven by defendant Tyron

Lamar Giddens was taken by him from the possession of Sherry

Garland without her knowledge, authorization, or permission.

                                  28.

     At the time of the accident with other vehicles which were

either driven by or insured by the various defendants as further

alleged herein, defendant Tyron Lamar Giddens was not a family

member of either Jonathan Rose or Sherry Garland nor a resident

of the household of either Jonathan Rose or Sherry Garland.

                                  29.

     At the time of the accident with other vehicles which were

either driven by or insured by the various defendants as further

alleged herein, the 1999 Dodge Ram 1500 truck driven by

defendant Tyron Lamar Giddens was being driven by him without

the authorization or permission of either defendant Jonathan

Rose or defendant Sherry Garland.

                                  30.

     Defendants State Farm Mutual Automobile Insurance Company,

Government Employees Insurance Company, Rocky Mountain Hospital

and Medical Service, Inc., William Floyd, Argonaut Great Central

Insurance Company as subrogee of the City of Woodstock (through

its subrogation recovery partner, SubroIQ, which is understood

to be a fictitious trade name for Paragon Asset Recovery

                                  -9-
     Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 10 of 19



Services, Inc., a Pennsylvania corporation), Apex Insurance

Services as subrogee of the City of Woodstock, James Warrington

and Travelers Property and Casualty Insurance Company (through

claims professional Michael Tomaka) have each notified Clear

Spring of claims for payment for damage to property or medical

expenses for personal injuries.

                              The Policy

                                  31.

     Clear Spring issued a Georgia Personal Automobile Policy,

policy #GAA10012301 (the “Policy”) to Jonathan Rose, which

policy renewed on September 20, 2020 for a six month period

through March 20, 2021.    A true and correct copy of the Policy

and the renewal declarations page (with premium information

redacted) is attached as Exhibit “A”.

                                  32.

     The only authorized listed drivers on the Policy are

Jonathan Rose and Sherry Garland.

                                  33.

     The Policy provides liability coverage in pertinent part as

follows:

     INSURING AGREEMENT

     A. We will pay damages for “bodily injury” or “property
       damage” for which any “insured” becomes legally
       responsible because of an auto accident. Damages include
       prejudgment interest awarded against the “insured”. We
       will settle or defend, as we consider appropriate, any

                                 - 10 -
     Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 11 of 19



          claim or suit asking for these damages. In addition to
          our limit of liability, we will pay all defense costs we
          incur. Our duty to settle or defend ends when our limit
          of liability for this coverage has been exhausted by
          payment of judgments or settlements. We have no duty to
          defend any suit or settle any claim for “bodily injury”
          or “property damage” not covered under this policy.

(Policy, Part A – Liability Coverage, p. 4 of 18).

                                  34.

     The Policy defines “bodily injury” as:

     D.    “Bodily injury” means bodily harm, sickness, or
           disease, including death that results from bodily,
           sickness or disease.

(Policy, Definitions, p. 2 of 18).

                                  35.

     The Policy defines “property damage” as:

     E.    “Property damage” means physical injury to, destruction
            of or loss of use of tangible property.

(Policy, Definitions, p. 2 of 18).

                                  36.

     The Policy, at Part A – Liability Coverage, defines

“insured” as:

     B.     “Insured” as used in this Part means:
             1. You or any “family member” or other residents in
                the household for the ownership, maintenance or use
                of any covered auto or “trailer”. Provided,
                however, that they are listed in the Declarations.
             2. Any person with respect to an accident using “your
                covered auto” with the express or implied
                permission of you or a relative.
             3. For “your covered auto”, any person or organization
                but only with respect to legal responsibility for
                acts or omissions of a person for whom coverage is
                afforded under this Part.

                                 - 11 -
     Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 12 of 19



           4. For any auto or “trailer”, other than “your covered
              auto”, any other person or organization but only
              with respect to legal responsibility for acts or
              omissions of you or any “family member” for whom
              coverage is afforded under this Part. This
              provision (B.4.) applies only if the person or
              organization does not own or hire the auto or
              “trailer”.
           5. You with respect to an accident arising out of the
              maintenance or use of any vehicle with the express
              or implied permission of the owner of the vehicle.

(Policy, Part A – Liability Coverage, p. 4 of 18).

                                  37.

     The Policy, at Part A – Liability Coverage, excludes

coverage in pertinent part as follows:

     EXCLUSIONS

     A.   We do not provide Coverage under Part A – Liability
          Coverage for any “insured”:
           1. “Bodily injury” or “property damage” intentionally
             caused by an insured person or at the direction of
             an insured person except to the extent that the
             limits of liability for this coverage exceed the
             limits of liability required by the Georgia Motor
             Vehicle Safety Responsibility Act.

(Policy, Part A – Liability Coverage, Exclusions, p. 4 of 18).

                                  38.

     The Policy, at Part A – Liability Coverage, excludes

coverage in pertinent part as follows:

     EXCLUSIONS

     A.   We do not provide Coverage under Part A – Liability
          Coverage for any “insured”:
          8. Using a vehicle without a reasonable belief that
              that “insured” is entitled to do so. This
              exclusion (A.8.) does not apply to a “family
              member” using “your covered auto” which is owned

                                 - 12 -
     Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 13 of 19



             by you.

(Policy, Part A – Liability Coverage, Exclusions, p. 5 of 18).

                                  39.

     Some or all of the defendants contend that the Policy

provides coverage for the acts of Tyron Lamar Giddens on

September 21, 2020, and that therefore Clear Spring owes a duty

to defend and indemnify Tyron Lamar Giddens for the claims for

payment for damage to property or medical expenses for personal

injuries as described at ¶24 of this Complaint for Declaratory

Judgment.

                             COUNT ONE –

 TYRON LAMAR GIDDENS IS NOT, AND ON SEPTEMBER 21, 2020 WAS NOT,

                AN INSURED PURSUANT TO THE POLICY.

                                  40.

     Clear Spring incorporates by reference Paragraphs 1-39 of

this Complaint for Declaratory Judgment as if fully stated

herein.

                                  41.

     Tyron Lamar Giddens is not, and on September 21, 2020 was

not, an “insured” pursuant to the Policy because he was not a

“family member” nor a resident in the household of either

Jonathan Rose or Sherry Garland. (Policy, Part A – Liability

Coverage, p. 4 of 18).



                                 - 13 -
     Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 14 of 19



                                  42.

     Tyron Lamar Giddens is not, and on September 21, 2020 was

not, an “insured” pursuant to the Policy because he was not

using the 1999 Dodge Ram pickup with the express or implied

permission of Jonathan Rose or Sherry Garland. (Policy, Part A –

Liability Coverage, p. 4 of 18).

                                  43.

     Tyron Lamar Giddens is not, and on September 21, 2020 was

not, an “insured” pursuant to the Policy because he was not a

person who had legal responsibility for acts or omissions of a

person for whom coverage is afforded. (Policy, Part A –

Liability Coverage, p. 4 of 18).

                                  44.

     Tyron Lamar Giddens is not, and on September 21, 2020 was

not, an “insured” pursuant to the Policy because he was not a

person who had legal responsibility for acts or omissions of an

insured or an insured’s family member for whom coverage is

afforded. (Policy, Part A – Liability Coverage, p. 4 of 18).

                                  45.

     Tyron Lamar Giddens is not, and on September 21, 2020 was

not, an “insured” pursuant to the Policy because he was not a

person who had legal responsibility for the maintenance or use

of any vehicle with the express or implied permission of the



                                 - 14 -
     Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 15 of 19



owner of the vehicle. (Policy, Part A – Liability Coverage, p. 4

of 18).

                                  46.

     Clear Spring contends that Tyron Lamar Giddens is not, and

on September 21, 2020 was not, an “insured” as defined by the

Policy.

                                  47.

     Based on these facts, an actual controversy exists between

the parties regarding whether liability coverage is afforded

pursuant to the Policy. As a result of this controversy, Clear

Spring is in a position of uncertainty regarding the rights of

the parties.

                             COUNT TWO –

  THE ACTIONS OF TYRON LAMAR GIDDENS ON SEPTEMBER 21, 2020 ARE

           EXCLUSED FROM COVERAGE AS INTENTIONAL ACTS.

                                  48.

     Clear Spring incorporates by reference Paragraphs 1-47 of

this Complaint for Declaratory Judgment as if fully stated

herein.

                                  49.

     To the extent that on September 21, 2020 Tyron Lamar

Giddens was, or may be considered as having been, an “insured”

pursuant to the Policy, there is no coverage because the actions



                                 - 15 -
     Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 16 of 19



of Tyron Lamar Giddens intentionally caused the “bodily injury”

and “property damage” alleged by some or all of the defendants.

(Policy, Part A – Liability Coverage, Exclusion A.1.)

                                  50.

     Clear Spring contends that to the extent that Tyron Lamar

Giddens was, or may be considered as having been, an “insured”

pursuant to the Policy, that nevertheless he intentionally

caused the alleged damages on September 21, 2020 and thus any

coverage that may otherwise accrue to him pursuant to the Policy

is excluded.

                                  51.

     Based on these facts, an actual controversy exists between

the parties regarding whether liability coverage is afforded

pursuant to the Policy.    As a result of this controversy, Clear

Spring is in a position of uncertainty regarding the rights of

the parties.

                            COUNT THREE –

  THE ACTIONS OF TYRON LAMAR GIDDENS ON SEPTEMBER 21, 2020 ARE

  EXCLUDED FROM COVERAGE AS HE WAS NOT USING THE 1999 DODGE RAM

  1500 WITH A REASONABLE BELIEF THAT HE WAS ENTITLED TO DO SO.

                                  52.

     Clear Spring incorporates by reference Paragraphs 1-51 of

this Complaint for Declaratory Judgment as if fully stated

herein.

                                 - 16 -
     Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 17 of 19



                                  53.

     To the extent that on September 21, 2020 Tyron Lamar

Giddens was, or may be considered as having been, an “insured”

pursuant to the Policy, there is no coverage because he had

taken the 1999 Dodge Ram 1500 without a reasonable belief that

he was entitled to do so, and was using the 1999 Dodge Ram 1500

without a reasonable belief that he was entitled to do so.

(Policy, Part A – Liability Coverage, Exclusion A.8.).

                                  54.

     Clear Spring contends that to the extent that Tyron Lamar

Giddens was, or may be considered as having been, an “insured”

pursuant to the Policy, that nevertheless on September 21, 2020

he was operating the 1999 Dodge Ram 1500 without a reasonable

belief that he was entitled to do so, and thus any coverage that

may otherwise accrue to him pursuant to the Policy is excluded.

                                  55.

     Based on these facts, an actual controversy exists between

the parties regarding whether liability coverage is afforded

pursuant to the Policy.    As a result of this controversy, Clear

Spring is in a position of uncertainty regarding the rights of

the parties.




                                 - 17 -
     Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 18 of 19



                           RELIEF REQUESTED

                                   56.

     Pursuant to 28 U.S.C.A. §2201, Clear Spring seeks a

judicial declaration of the parties’ respective rights and

duties under the Policy.

                                   57.

     Clear Spring reserves all contractual/policy legal and

equitable defenses that may exist relating to any and all claims

that may be made against it, and further reserves its right to

seek a determination that no coverage exists for Tyron Lamar

Giddens on any applicable grounds.

     WHEREFORE, Clear Spring respectfully requests and prays for

the following:

     (1)   That process issue and that defendants be served with

           this Complaint for Declaratory Judgment as provided by

           law;

     (2)   That this Court issue an Order staying any lawsuit

           filed by any of the above named defendants arising out

           of the incident described in this Complaint, pursuant

           to 28 U.S.C.A. §2202;

     (3)   That this Court issue an Order that Clear Spring be

           discharged from any and all duties and obligations to

           provide liability coverage and a defense to Tyron



                                 - 18 -
          Case 1:21-cv-02097-LMM Document 1 Filed 05/18/21 Page 19 of 19



               Lamar Giddens in any claim or lawsuit brought by any

               defendant; and

         (4)   For such other and further relief to which Clear

               Spring may be entitled.

         Respectfully submitted this 18th day of May, 2021.

                                      DREW ECKL & FARNHAM, LLP

                                      /s/ Brian W. Johnson
                                      ______________________________
                                      BRIAN W. JOHNSON
                                      Georgia Bar No. 394745
                                      JEFFREY F. LEASENDALE
                                      Georgia Bar No. 442425

303 Peachtree Street NE
Suite 3500
Atlanta, Georgia 30308
(404) 885-1400 – phone
(404) 876-0992 – fax
bjohnson@deflaw.com
jleasendale@deflaw.com



                  LOCAL RULE 5.1C and 7.1D CERTIFICATION

         Pursuant to Local Rule 5.1C and 7.1D, I certify that this

pleading has been prepared with Courier New 12 Point, the font

and point selections approved by this Court in Local Rule 5.1C.

11425541/1
10520-184965




                                      - 19 -
